Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement species A and X, as set forth in the Office action mailed on 6/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/29/2021 is withdrawn.  Claim 7, directed to the non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Derek Lightner on 2/17/2022.
The application has been amended as follows: 
In claim 1: 
Please add --, wherein a crystal structure of the oxide comprises at least one selected from the group consisting of a perovskite structure and a NASICON structure.-- before the period.
Please cancel claim 4.
In claim 5, please change “claim 4” to --claim 1--.
In claim 7, please change “claim 4” to --claim 1--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the arguments filed 11/24/2021 are found persuasive, and the previous rejections over the art are withdrawn. The closest prior art is US PGPub 2016/0079588 to Harada, which teaches a material comprising an oxide comprising a metal element M comprising Nb and Ta and oxygen atoms arranged centering on the metal element M (Abstract, Fig. 1), and teaches a molar ratio of Ta/Nb that encompasses the claimed range (¶0018-0021), including a specific example having a molar ratio of Ta/Nb = 0.01 (Table 1, EXAMPLES). However, Harada does not teach or suggest the solid electrolyte material of claim 1 as amended herein, with the claimed mass ratio αTa/αNb and having a perovskite structure of a NASICON structure. Therefore claim 1 and the claims having the limitations of claim 1 are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726